McC'LELLAN, J.
— The only error assigned is predicated upon the action of the court in overruling the demurrer to the first count. That count is sufficient in its allegation, in general terms, of the negligence to which the injury is ascribed. — Armstrong v. Montgomery R. Co., 123 Ala. 233, 26 South. 349, and authorities therein cited; Sou. Rwy. Co. v. Crowder, 135 Ala. 417, 33 South. 335; K. C. M. & B. R. R. v. Flippo, 138 Ala. 487, 35 South. 457; among many others.
Affirmed.
Dowdell, C. J., and Anderson and Sayre, JJ., con cur.